REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 6/15/2021.  In relation to the patentability of the independent pending claims, the examiner makes reference to the indication of allowable subject matter starting on page 2 of the Ex Parte Quayle action mailed on 4/15/2021.  As indicated in that office action, concerning claims 1, 10, and 18, the examiner has been unable to find prior art that discloses or suggests, inter alia, a feedback predictive control [used in the administration of insulin] wherein the feedback predictive control comprises a first model and a second model; wherein, the first model is a predictive model and wherein the second model is a noise model which models disturbances and bias.  The most relevant prior art [Marell et al. (US 2016/0349044] discloses a predictive model having dynamic modules including a noise model; however, the system is utilized to receive shape sensing measurements to predict next shape sensing measurements.  Based on the above observations, claims 1-19 are considered to be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783